DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/03/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/03/2021 concerning the amendments have been fully considered and those amendments overcome the objection and rejections set forth in the office action having notification date of 10/07/2021.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 and 21-25 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-13:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “examining a second extended reality presentation that was previously presented to the user, and determining that the second extended reality presentation was presented to the user with a selection of an annotation modality to describe events in the source channel of the second extended reality presentation”.
	Claim 14:
	The prior art of record fails to teach or suggest in the context of independent claim 14 “between the first annotation modality and the second annotation modality, select a selected annotation modality for the user; and selecting the annotation set in the selected annotation modality for the extended reality presentation”.
	Claim 15:
	The prior art of record fails to teach or suggest in the context of independent claim 15 “wherein presenting the annotation modality further comprises: for each event in the source channel, presenting a directional cue that indicates, in the annotation modality, a direction of the event relative to a perspective of the user in the extended reality presentation”. 
	Claim 21:
	The prior art of record fails to teach or suggest in the context of independent claim 21 “wherein presenting the annotations further comprises: identifying an annotation limit of annotations to be presented in the annotation modality; and limiting 
	Claim 22:
	The prior art of record fails to teach or suggest in the context of independent claim 22 “wherein presenting the annotations further comprises:  identifying a user context of the user within the extended reality presentation; among the events in the source channel, identifying an event subset of events in the source channel that relate to the user context; and limiting the presenting of annotations in the annotation modality to presenting the annotations of the event subset”.
	Claim 23:
	The prior art of record fails to teach or suggest in the context of independent claim 23 “wherein presenting the annotations further comprises:  detecting an event selection by the user of a selected event; and responsive to the event selection, presenting an annotation of the selected event in the annotation modality”.
	Claim 24 and 25:
	The prior art of record fails to teach or suggest in the context of independent claim 24 “presenting the annotations further comprises:  presenting, in the annotation modality, an interaction annotation that indicates that an interaction event, in the events in the source channel, permits user interaction within the extended reality presentation.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 







JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613